


Exhibit 10.5


EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) is made and entered into as of
September 8, 2014, by and among American Media, Inc., a Delaware corporation
(the “Company”), AMI Parent Holdings LLC (“Parent”), Chatham Asset Management,
LLC, a Delaware limited liability company (“CAM”), on behalf of itself and
Chatham Asset High Yield Master Fund, Ltd. and Chatham Eureka Fund, L.P.
(collectively, the “Chatham Holders”), and Omega Charitable Partnership, L.P., a
limited partnership organized in the Cayman Islands (the “Omega Holder” and,
together with the Chatham Holders, the “Noteholders”). References in this
Agreement to each Chatham Holder shall be deemed to include CAM, as such Chatham
Holder’s duly authorized representative, for purposes of fulfilling the Chatham
Holders’ obligations hereunder. The Company and the Noteholders are collectively
referred to herein as the “Parties” and individually as a “Party,” as the
context requires.


WHEREAS, the Noteholders own (i) $7.8 million in aggregate principal amount of
the Company’s 13½% Second Lien Senior Secured Notes due 2018 (the “Second Lien
Notes”), issued by the Company pursuant to that certain indenture dated as of
December 22, 2010, by and among the Company, the guarantors party thereto and
Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as trustee and collateral agent (the “Second Lien Notes Trustee”),
as supplemented by the first supplemental indenture dated as of May 13, 2011,
the second supplemental indenture dated as of April 25, 2012 and the third
supplemental indenture dated as of August 15, 2014 (the “Second Lien Notes
Indenture”) and (ii) $113.3
million aggregate principal amount outstanding of 10% Second Lien Senior Secured
PIK Notes due 2018 (the “Second Lien PIK Notes” and, together with the Second
Lien Notes, the “Notes”) issued pursuant to that certain indenture dated as of
October 2, 2013, among AMI, the Guarantors and Wilmington Trust, National
Association, as trustee (the “Second Lien PIK Notes Trustee” and, in its
capacity as both the Second Lien Notes Trustee and the Second Lien PIK Notes
Trustee, the “Trustee”) and as collateral agent, as supplemented by the first
supplemental indenture dated as of August 15, 2014 (as such agreement may be
amended, restated or supplemented on the date hereof, the “Second Lien PIK Notes
Indenture” and, together with the Second Lien Notes Indenture, the
“Indentures”);


WHEREAS, the Noteholders wish to exchange (i) $7.8 million in aggregate
principal amount of Second Lien Notes and (ii) $113.3 million in aggregate
principal amount of Second Lien PIK Notes for Class A-1 Interests of Holdings
(the “Interests”), in the amounts and for delivery to the entities set forth on
Schedule B hereto (the “Exchange Interests”); and WHEREAS, Parent wishes to
issue the Exchange Interests in exchange for the Notes upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties hereby agree as follows:


SECTION 1. Exchange of Notes.


1.1.     The Exchange. On and subject to the satisfaction of the terms and
conditions and the representations and warranties set forth in this Agreement,
on the Closing Date Parent shall, in exchange and as full consideration for the
Notes delivered to the Company by the Noteholders on the Closing Date, issue the
Exchange Interests.






--------------------------------------------------------------------------------




1.2    Closing. The closing of the exchange of the Notes for the Exchange
Interests (the “Closing”) shall take place no later than September 8, 2014 at
5:00 p.m. (New York time) (the “Closing Date”). On the Closing Date:


(a) the Noteholders shall, severally and not jointly, surrender, transfer and
deliver all outstanding Notes owned by the Noteholders to the Company via
book-entry delivery in accordance with the instructions received from the
Company. The Company shall then transfer and deliver such Notes to the Trustee
to effect the cancellation of the Notes in accordance with the terms of the
Indentures; and


(b) in exchange for the Notes delivered by the Noteholders, Parent shall issue
and deliver the Exchange Interests in the amounts and for delivery to the
entities and DTC accounts set forth on Schedule B hereto.


The transactions set forth in this Section 1.2 shall be deemed to take place
concurrently with each other at the Closing. Neither the Company nor Parent will
pay or owe any prepayment or redemption premium under the Indentures with
respect to the Notes exchanged for Exchange Interests.


SECTION 2. Conditions of the Noteholders’ Obligations at the Closing. The
obligation of the Noteholders to exchange the Notes for the Exchange Interests
at the Closing is subject to the satisfaction (or waiver by the Noteholders) as
of the Closing of the following conditions:


2.1     Representations and Warranties True. The representations and warranties
contained in Section 4 hereof shall be true and correct in all material respects
on the date hereof and as of the Closing as though made as of the Closing Date
(or, in the case of representations and warranties that are qualified by
materiality or a Material Adverse Effect (as defined below), shall be true and
correct on and as of the Closing Date).


2.2     Compliance with Covenants. Each of the Company and Parent shall have
complied in all material respects with all of their respective covenants and
agreements contained herein to be performed by each of them on or prior to the
Closing Date.


2.3     No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or Parent or, to the extent
applicable, any Noteholder, of the exchange contemplated hereby, the issuance of
the Exchange Interests or the transactions contemplated hereby intended to be
consummated on the Closing Date.


2.4     Fees and Expenses. The Company shall have paid or cause to be paid, on
or before the Closing Date, the reasonable and documented fees, charges and
disbursements of Paul, Weiss, Rifkind, Wharton & Garrison LLP as provided for in
Section 7 hereof.


SECTION 3. Conditions of the Obligations of the Company and Parent at the
Closing. The obligations of the Company and Parent to consummate the
transactions contemplated hereby is subject to the satisfaction (or waiver by
the Company or Parent, as applicable) as of the Closing of the following
conditions:






--------------------------------------------------------------------------------




3.1     Representations and Warranties True. The representations and warranties
contained in Section 5 hereof shall be true and correct in all material respects
on the date hereof and as of the Closing as though made as of the Closing Date
(or, in the case of representations and warranties that are qualified by
materiality or a Material Adverse Effect (as defined below), shall be true and
correct on and as of the Closing Date).


3.2     Compliance with Covenants. Each Noteholder shall have complied in all
material respects with all of its respective covenants and agreements contained
herein to be performed by it on or prior to the Closing Date.


3.3     No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or Parent or, to the extent
applicable, any Noteholder, of the Exchange, the issuance of the Exchange Shares
or the transactions
contemplated hereby intended to be consummated on the Closing Date.


SECTION 4. Representations and Warranties of the Company. As a material
inducement to the Noteholders to enter into this Agreement, the Company and
Parent hereby jointly and severally represent and warrant to the Noteholders as
follows:


4.1 Organization; Requisite Authority. Each of the Company and Parent is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of Delaware, and each of the
Company and Parent is duly qualified as a foreign corporation or limited
liability company, as applicable, to transact business and is in good standing
in each other jurisdiction in which such qualification is required, except where
the failure to be so organized or qualified or be in good standing would not
reasonable be expected to have a material adverse effect on the financial
condition, business or results of operations of Parent and its subsidiaries,
taken as a whole (a “Material Adverse Effect”). Each of the Company and Parent
possesses all requisite power and authority necessary to consummate the
transactions contemplated by this Agreement.


4.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by each of the Company and Parent. This Agreement,
when executed and delivered by the Company and Parent in accordance with the
terms hereof, shall constitute a valid and binding obligation of the Company and
Parent, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting creditors’ rights generally and by general equitable
principles.


4.3 Validity of Shares. When issued and delivered in accordance with this
Agreement, the Exchange Interests to be delivered under this Agreement shall be
(i) duly and validly authorized, issued and outstanding, (ii) fully paid and
non-assessable, (iii) free and clear of any liens and encumbrances. The Exchange
Interests are being offered and sold pursuant to, and in compliance with,
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).


        






--------------------------------------------------------------------------------




4.4 Broker’s Fees. None of the Company, Parent, or any of the Company or
Parent’s officers or directors has retained or authorized any investment banker,
broker, finder or other intermediary to act on behalf of the Company or Parent
or incurred any liability for any banker’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.


SECTION 5. Representations and Warranties of the Noteholders. As a material
inducement to the Company and Parent to enter into this Agreement, each
Noteholder hereby, severally and not jointly, represents and warrants to the
Company and Parent as follows:
        
5.1 Organization; Requisite Authority. Each Noteholder is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each Noteholder possesses all requisite power and authority
necessary to consummate the transactions contemplated by this Agreement and
transfer the Notes to the Company, free and clear of any lien or encumbrance.


5.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by each Noteholder. This Agreement, when executed and
delivered by each Noteholder in accordance with the terms hereof, shall
constitute a valid and binding obligation of such Noteholder, enforceable
against such Noteholder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors’ rights generally and by
general equitable principles.


5.3 Ownership. Each Noteholder is the beneficial owner of the aggregate
principal amount and any and all accrued and unpaid interest thereon, as the
case may be, of the Notes as set forth on Schedule A. Such Noteholder further
represents that such Notes are held through the book-entry facilities of DTC by
the DTC participants set forth on Schedule A. Upon delivery to the Company of
the Notes, and upon such Noteholder’s receipt of the Exchange Interests as
consideration in respect thereof as set forth herein, in each case, pursuant to
this Agreement, good and valid title to the Notes owned by such Noteholder will
pass to the Company, free and clear of any liens, claims, encumbrances, security
interests, options or charges of any kind.


5.4 Information; Consultation with Counsel and Advisors. Each Noteholder is
entering into this Agreement as principal (and not as agent or in any other
capacity); none of the Company, Parent or any of the Company’s or Parent’s
affiliates or agents are acting as a fiduciary for it; it is entering into this
Agreement with a full understanding of the terms, conditions and risks thereof
and it is capable of and willing to assume those risks. Each Noteholder (a) has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisers in connection herewith to the extent such Noteholder has
deemed necessary, (b) has received from the Company all necessary information
relating to the Company and its business and had a reasonable opportunity to ask
questions of and receive answers from officers and representatives of the
Company concerning its financial condition and results of operations and the
exchange of the Notes to which this Agreement relates, and any such questions
have been answered to its satisfaction, (c) has had the opportunity to review
all publicly available records and filings and all other documents concerning
the Company that such Noteholder considers necessary or appropriate in making an
investment decision, (d) has
reviewed all information that it believes is necessary or appropriate in
connection with the exchange of the Notes and (e) has conducted its own due
diligence on the Company and the exchange and has made its own investment
decisions based upon its own judgment, due diligence and advice from such
advisers as such Noteholder has deemed necessary and not upon any view expressed
by or on behalf of the Company or Parent.






--------------------------------------------------------------------------------




5.5 Broker’s Fees. None of the Noteholders has retained or authorized any
investment banker, broker, finder or other intermediary to act on behalf of such
Noteholder or incurred any liability for any banker’s, broker’s or finder’s fees
or commissions in connection with the transactions contemplated by this
Agreement.


SECTION 6. Termination. The obligation of the Parties to exchange the Notes for
the Exchange Shares at the Closing may be terminated at any time prior to the
Closing by the mutual written consent of the Parties.
    
SECTION 7. Fees and Expenses. The Company and Parent jointly and severally
covenant and agree with the Noteholders that the Company will pay or cause to be
paid, in connection with the transactions contemplated by this Agreement, at the
Closing (or if earlier, upon termination of this Agreement), the reasonable and
documented fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel to the Noteholders.


SECTION 8. Transfer Restrictions. Until the earlier of (i) termination of this
Agreement pursuant to Section 6 above or (ii) 12:00 p.m. (New York time) on the
date of public announcement of the exchange contemplated hereby by the Company
on a Current Report on Form 8-K (which public announcement shall be made prior
to 9:00 a.m. (New York time) on the first business day following the Closing),
none of the Noteholders shall sell, transfer, assign, pledge, encumber,
hypothecate or otherwise dispose of (or offer to undertake any of the
foregoing), or enter into any contract, option, commitment or other arrangement
or understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or other disposition of any Shares.


SECTION 9. Miscellaneous.


9.1 Obligations of Noteholders. The obligations hereunder of the Noteholders are
several and not joint, and a breach by one Noteholder of the terms of this
Agreement shall not release other Noteholders from terms of this Agreement or
their obligations hereunder and shall not terminate this Agreement.


9.2 Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement or the
transactions contemplated hereby, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party may reasonably request.


9.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Party or circumstance shall be held to be prohibited by, illegal or
unenforceable under applicable law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


9.4 Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of facsimile transmission or “pdf” file thereof), any one of
which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Agreement.


        






--------------------------------------------------------------------------------




9.5 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized terms used in any
Schedule attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement. The use of the word “including” herein
shall mean “including without limitation.” The Parties intend that each
representation, warranty and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) the Party has not breached
shall not detract from or mitigate the fact that the Party is in breach of the
first representation, warranty or covenant.


9.6 Entire Agreement. This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.


9.7 Amendment. This Agreement may be amended, modified or supplemented but only
in writing (including a writing evidenced by a facsimile transmission or “pdf”
file thereof) signed by the Party against which enforcement is sought.


9.8 APPLICABLE LAW; WAIVER OF JURY TRIAL; THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH STATE. THE
PARTIES HERETO AGREE TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING
FROM OR RELATED TO THIS AGREEMENT.


9.9 Submission to Jurisdiction. Each Party agrees that any suit, action or
proceeding bought by it against the other Party arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in The City of New York, New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.


9.10 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be sent to the Company and each Noteholder at the addresses
set forth below:


The Company and Parent:


American Media, Inc.
1000 American Media Way
Boca Raton, Florida 33464
Attention: Chris Polimeni, Executive Vice President – Chief Financial Officer
and Treasurer
Email: cpolimeni@amilink.com
Fax: (877) 569-5998


and


        






--------------------------------------------------------------------------------




American Media, Inc.
4 New York Plaza
New York, New York 10004
Attention: Eric Klee, Esq., General Counsel
Email: eklee@amilink.com
Fax: (212) 743-6590


The Noteholders:


To the Address under each Noteholder’s name
on Schedule A attached hereto


With a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Andrew N. Rosenberg, Esq. and Tracey A. Zaccone, Esq.
Email: arosenberg@paulweiss.com and tzaccone@paulweiss.com
Fax: (212) 757-3990


9.11 No Construction Against Draftsperson. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.


(Signatures on next page)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


AMERICAN MEDIA, INC.
 
 
 
 
 
 
 
/s/ Christopher Polimeni
 
 
Name: Christopher Polimeni
 
 
 
Executive Vice President, Chief Financial Officer and Treasurer



AMI PARENT HOLDINGS LLC
 
 
 
 
 
 
 
/s/ James Ruggerio, Jr.
 
 
Name: James Ruggerio, Jr.
 
 
 
President



CHATHAM ASSET MANAGEMENT, LLC
 
 
 
 
 
 
 
/s/ James Ruggerio, Jr.
 
 
Name: James Ruggerio, Jr.
 
 
 
Chief Operating Officer



OMEGA CHARITABLE PARTNERSHIP, L.P.
By: Omega Associates, LLC its Partner
 
 
 
 
 
/s/ David Bloom
 
 
Name: David Bloom
 
 
 
Member and authorized signatory











